Citation Nr: 1044572	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  05-41 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for migraine headaches with dizziness.

2.  Entitlement to an evaluation in excess of 10 percent for 
cervical spondylosis prior to August 10, 2010 and in excess of 20 
percent thereafter.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United 
States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1978 to August 
2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2004 and November 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

In June 2009, the Veteran testified at a hearing held at a 
hearing in Washington, DC.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim. Under these provisions, VA is required to obtain service 
medical records and relevant VA healthcare records and must make 
reasonable efforts to help the veteran obtain other relevant 
medical records.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 
3.159 (2010). 

In an SSOC notice response form received in September 2010, the 
Veteran indicated that she had received treatment from a 
neurologist at the VAMC in Washington, DC.  She indicated that 
she had appointments scheduled with the VA neurologist for 
November 2010.  As such records are pertinent to the Veteran's 
claim, the AMC should obtain any outstanding VA treatment records 
and associate the records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain any outstanding treatment records 
from the Washington VAMC and associate the 
records with the claims file.   

2.  After the records are obtained, the AMC/ 
RO should readjudicate the Veteran's claims.  
If the benefits sought remain denied, the 
AMC/ RO should issue a Supplemental Statement 
of the Case and afford the Veteran and her 
representative an applicable opportunity to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


